    Case 19-30489           Doc 14    Filed 11/08/19 Entered 11/08/19 23:28:29                 Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form ren341

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                             Case No.
                                                             :         19−30489
Lawanna J Young                                              Chapter : 13
1242 Rosewood Ct, Unit A                                     Judge :   Donald R Cassling
Elgin, IL 60120
SSN: xxx−xx−9679 EIN: N.A.




Debtor's Attorney:                                       Trustee:
David H Cutler                                           Tom Vaughn
Cutler & Associates, Ltd.                                55 E. Monroe Street, Suite 3850
4131 Main St.                                            Chicago, IL 60603
Skokie, IL 60076
                                                         312 294−5900
847−673−8600

                                         RENOTICE 341 MEETING
                            Please take notice that the 341 meeting date has been reset for:
                                           December 2, 2019 , 12:30 PM
                                   55 East Monroe, Suite 3850, Chicago, IL 60603




                                                            For the Court,




Dated: November 6, 2019                                     Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
           Case 19-30489     Doc 14    Filed 11/08/19 Entered 11/08/19 23:28:29             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-30489-DRC
Lawanna J Young                                                                         Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: ckeith                 Page 1 of 2                   Date Rcvd: Nov 06, 2019
                               Form ID: ren341              Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 08, 2019.
db             +Lawanna J Young,    1242 Rosewood Ct, Unit A,    Elgin, IL 60120-4814
28328725       +Aaron’s Sales & Lease,    Attn: Bankruptcy,    Po Box 100039,    Kennesaw, GA 30156-9239
28328726       +Arnold Scott Harris, P.C. Attorney,     111 West Jackson Blvd,    Ste 600,
                 Chicago, IL 60604-3517
28328727       +Atty Gen Unem Ins Div,    33 S State St, Rm 992,    Chicago, IL 60603-2803
28328728       +Certified Services Inc,    Attn: Bankruptcy Dept,     1300 N Skokie Highway Suite 103a,
                 Gurnee, IL 60031-2144
28328729       +Citations Processing Center,     PO Box 7200,   Beverly, MA 01915-0096
28328730        City of Chicago,    121 N Clark,    Chicago, IL 60602
28328740       +Geico Insurance,    One Geico Plaza,    Bethesda, MD 20810-0002
28328742       +Illinois Tollway 7/18,    Legal Department,    PO BOX 5544,    Chicago, IL 60680-5491
28328745       +Nicor,   PO Box 3042,    Naperville, IL 60566-7042
28328747       +PLS,   PO Box 7519,    Chicago, IL 60680-7440
28328748       +PLS Financial Services,    800 Jorie Blvd,    Oak Brook, IL 60523-2132
28328750       +State of Illinois,    c/o Atty General Unemploy Ins Divis,     33 S State St, Room 992,
                 Chicago, IL 60603-2803
28328751       +Sterling Jewelers, Inc.,    Attn: Bankruptcy,    Po Box 1799,    Akron, OH 44309-1799
28358475       +The Payday Loan Store,    c/o Creditors Bankruptcy Service,     P.O. Box 800849,
                 Dallas, TX 75380-0849
28328752       +Wakefield & Associates,    Attn: bankruptcy,    7005 Middlebrook Pike,
                 Knoxville, TN 37909-1156

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28328731       +E-mail/Text: jsanders@cksfin.com Nov 07 2019 02:42:39        CKS Financial,    PO Box 2856,
                 Chesapeake, VA 23327-2856
28328732       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 07 2019 02:44:13         ComEd,   PO Box 6111,
                 Carol Stream, IL 60197-6111
28328733       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Nov 07 2019 02:42:13         Comenity Bank/Wayfair,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
28328734       +E-mail/Text: GARYGMILLS@YAHOO.COM Nov 07 2019 02:44:36        Con Fin Svc,    1052 Dundee Ave,
                 Elgin, IL 60120-2447
28328736       +E-mail/Text: cfsautoloans@gmail.com Nov 07 2019 02:42:23        Consumer Financial Svc,
                 Attn: Bankruptcy Department,    10431 Us Highway 19,     Port Richey, FL 34668-3133
28328735       +E-mail/Text: GARYGMILLS@YAHOO.COM Nov 07 2019 02:44:36        Consumer financial Services Corp,
                 1052 Dundee Ave,   Elgin, IL 60120-2447
28328737       +E-mail/Text: convergent@ebn.phinsolutions.com Nov 07 2019 02:43:43
                 Convergent Outsourcing, Inc.,    Attn: Bankruptcy,     Po Box 9004,    Renton, WA 98057-9004
28328739       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Nov 07 2019 02:58:25         Exeter Finance Corp,
                 PO Box 204480,   Dallas, TX 75320-4480
28328738       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Nov 07 2019 02:56:12         Exeter Finance Corp,
                 Po Box 166008,   Irving, TX 75016-6008
28337871       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Nov 07 2019 02:58:23         Exeter Finance LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,      Oklahoma City, OK 73118-7901
28328741       +E-mail/Text: des.claimantbankruptcy@illinois.gov Nov 07 2019 02:44:20
                 Illinois Depart of Employment Secur,     PO Box 19286,    Springfield, IL 62794-9286
28328743        E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 07 2019 02:43:27        Jefferson Capital Systems, LLC,
                 Po Box 1999,   Saint Cloud, MN 56302
28328744       +E-mail/PDF: pa_dc_claims@navient.com Nov 07 2019 02:56:11        Navient,    Attn: Bankruptcy,
                 Po Box 9640,   Wilkes-Barre, PA 18773-9640
28328746       +E-mail/Text: bankrup@aglresources.com Nov 07 2019 02:41:16        Nicor Gas,
                 Attn: Bankruptcy Department,    PO BOX 190,    Aurora, IL 60507-0190
28337873       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Nov 07 2019 02:58:37         Presence Health,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
28328749        E-mail/Text: appebnmailbox@sprint.com Nov 07 2019 02:42:40        Sprint,    PO Box 4191,
                 Carol Stream, IL 60197
                                                                                                TOTAL: 16

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28328753          Wayfair Card,   PO Box 659617,   TX 78365
                                                                                               TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-30489            Doc 14       Filed 11/08/19 Entered 11/08/19 23:28:29                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: ckeith                       Page 2 of 2                          Date Rcvd: Nov 06, 2019
                                      Form ID: ren341                    Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 6, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Lawanna J Young cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
